Citation Nr: 1112191	
Decision Date: 03/28/11    Archive Date: 04/06/11	

DOCKET NO.  08-21 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for chronic tinnitus.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for the residuals of a cerebrovascular accident (stroke.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In rating decisions of October 1998 and March 1999, the RO denied entitlement to service connection for right ear hearing loss.  The Veteran voiced no disagreement with that denial of benefits, with the result that those rating decisions have now become final.  Since the time of the March 1999 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO continued its denial of entitlement to service connection for right ear hearing loss, and the current appeal ensued.  

The Board notes that, in a rating decision of March 2006 (with which the Veteran voiced no disagreement), the RO denied entitlement to service connection for a left ankle disability.  The following month, in April 2006, the Veteran filed a claim for service connection for a heart disorder, as well as the residuals of a cerebrovascular accident, that is, a stroke.  Three months later, in July 2006, the Veteran filed a claim for service connection for a left ankle disability, as well as for the aforementioned heart disorder and stroke.  In January 2007, less than one year following the aforementioned March 2006 rating decision, the RO once again denied entitlement to service connection for a left ankle disability.  In that same rating decision, the RO also denied entitlement to service connection for a heart disorder, and the residuals of a cerebrovascular accident.  

In February 2007, there was received the Veteran's current claim for service connection for left ankle and knee disabilities, as well as for a heart disorder, and the residuals of cerebrovascular accident (stroke).  The following month, in March 2007, the Veteran filed his current claim for service connection for bilateral hearing loss and tinnitus.  At the time of the aforementioned rating decision in September 2007, the RO denied entitlement to service connection for left ankle and knee disabilities, as well as for a heart disorder, residuals of a cerebrovascular accident (stroke), bilateral hearing loss, and tinnitus.  

Based on a review of the Veteran's claims file, it is clear that the RO has addressed the issue of service connection for a left ankle disability on a "new and material" basis.  Moreover, the RO has considered the issues of service connection for a heart disorder and residuals of a cerebrovascular accident as "reopened" during the appeal period of the prior (January 2007) denial of benefits.  However, under the circumstances, and given the relative proximity of the aforementioned actions, the Board is of the opinion that the Veteran will suffer no prejudice in the Board's consideration of all issues except that of service connection for right ear hearing loss on a "de novo" basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for a heart disorder and residuals of a cerebrovascular accident (stroke) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify you if further action is required on your part.



FINDINGS OF FACT

1.  In rating decisions of October 1998 and March 1999, the RO denied entitlement to service connection for right ear hearing loss.

2.  Evidence submitted since the time of the RO's October 1998 and March 1999 decisions denying entitlement to service connection for right ear hearing loss, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  Chronic right ear hearing loss is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

4.  Chronic left ear hearing loss is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

5.  Chronic tinnitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

6.  A chronic left knee disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

7.  A chronic left ankle disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  



CONCLUSIONS OF LAW

1.  The decisions of the RO in October 1998 and March 1999 denying the Veteran's claim for service connection for right ear hearing loss are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the RO's October 1998 and March 1999 decisions denying entitlement to service connection for right ear hearing loss is both new and material, and sufficient to reopen the Veteran's previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Chronic right ear hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss in the right ear be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Chronic left ear hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss in the left ear be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Chronic tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  A chronic left knee disorder was not incurred in or aggravated by active military service, nor may osteoarthritis of the left knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  A chronic left ankle disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the left ankle be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in March, May, and June 2007.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting in error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal,  VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, including those offered during the course of an RO hearing in November 2008, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for bilateral hearing loss, as well as for chronic tinnitus, and both left knee and ankle disabilities.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis or an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As regards the Veteran's claim for service connection for right ear hearing loss, the Board notes that, in Boggs v. Peake, 510 F. 3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Moreover, a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  As a consequence, for purposes of 38 U.S.C.A. § 7104(b), claims which are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  This is to say that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently because they rest on different factual bases.

In the case at hand, at the time of the previous October 1998 and March 1999 decisions, the RO denied entitlement to service connection for right ear hearing loss.  The Veteran's current claim and accompanying evidence reflects that very same disability.  Inasmuch as the Veteran's claim is based on the very same disability as his previous claim, it must be considered on a "new and material" basis.  See Boggs, supra.  

In that regard, at the time of the prior October 1998 RO decision, there were on file the Veteran's service treatment records for the period November 1951 to December 1955.  Those service treatment records showed that, in May 1955, the Veteran's hearing was measured as 15/15 bilaterally for the whispered voice.  Readings for the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 5, 10, 10, 10, and 10 (decibels) in the right ear.  Additionally noted at the time was that readings in the Veteran's left ear were 10 (decibels) for all frequencies.  Based on such findings, the RO denied entitlement to service connection for right ear hearing loss.  

At the time of the subsequent RO decision in March 1999, it was noted that, for the purpose of applying the laws administered by the VA, impaired hearing was to be considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz was 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz were 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test were less than 94 percent.  According to the RO, service treatment records showed the Veteran's hearing to be within normal limits.  However, the report from the Audiology Center of Garland dated in 1996 showed findings of abnormal hearing.  Although at the time, there was a report that the Veteran's condition was probably noise-induced, there was no medical link between the Veteran's right ear hearing loss and his active military service.  Based on such findings, service connection for right ear hearing loss was denied, inasmuch as the evidence did not show the condition was incurred in or caused by service.  Further noted was that, although service connection could be presumed for right ear hearing loss where that condition was manifested to a compensable degree within one year following military discharge, service connection on that basis could not be favorably considered, because the condition had not been shown to a compensable degree within one year from military discharge.  Both the RO decisions in October 1998 and March 1999 were adequately supported by and consistent with the evidence of record, and have now become final.

Evidence submitted since the time of the March 1999 RO decision, consisting, for the most part, of VA and private treatment records and examination reports, as well as testimony by the Veteran and his spouse at an RO hearing in 2008, is both "new" and "material" as to the issue of service connection for right ear hearing loss.  More specifically, since the time of the March 1999 decision, there has been presented continuing evidence of sensorineural hearing loss in the Veteran's right ear, as well as conflicting medical opinions regarding the relationship between that hearing loss and the Veteran's active military service.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously denied claim.

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim for service connection for right ear hearing loss, the Board must now turn to a de novo review of all pertinent evidence of record.  In the interest of judicial economy, that review is best undertaken in conjunction with consideration of the issues of service connection for left ear hearing loss and chronic tinnitus.

In that regard, at the time of a service entrance examination in November 1951, hearing for both the whispered and spoken voice was 15/15 bilaterally.  A subsequent service medical examination conducted in December 1951 likewise showed evidence of hearing for the whispered voice of 15/15 in both the Veteran's right and left ears.

At the time of an inservice audiometric examination in July 1952, pure tone air conduction threshold levels, in decibels, were as follows:  




HERTZ




250
500
1000
2000
4000
8000
RIGHT
15 (30)
15 (30)
15 (25)
0 (10)
0 (5)
-5 (5)
LEFT
10 (25)
15 (30)
10 (20)
10 (20)
5 (10)
0 (10)

[Pure tone thresholds are reported in both ASA and ISO (ANSI units).  The figures in parentheses represent ISO (ANSI units), and are provided for data comparison purposes.]  Hearing for the whispered voice was once again 15/15 in both the right and left ears.  

At the time of a subsequent audiometric examination in May 1955, pure tone air conduction threshold levels, in decibels, were as follows:  





HERTZ




250
500
1000
2000
4000
8000
RIGHT
-5 (10)
-10 (5)
-10 (0)
-10 (0)
-10 (-5)
-10 (0)
LEFT
-10 (5)
-10 (5)
-10 (0)
-10 (0)
-10 (-5)
-10 (0)

Once again, hearing for both the whispered and spoken voice was 15/15 bilaterally.

At the time of a service separation examination in December 1955, hearing for both the whispered and spoken voice was once again 15/15 in the Veteran's right and left ears.  Significantly, at no time during the Veteran's period of active military service did he receive either a diagnosis of or treatment for tinnitus.  

In point of fact, the earliest clinical indication of the presence of chronic hearing loss or tinnitus is revealed by a private audiometric examination conducted in December 1996, more than 40 years following the Veteran's discharge from service, at which time there was noted the presence of bilateral sensorineural hearing loss, as well as tinnitus in the Veteran's right ear.  Significantly, at the time of that examination, the Veteran gave only a "3-month" history of ringing in his ears.

The Board acknowledges that, following private otologic and audiometric examinations in June 2007, it was the opinion of the examining physician that the Veteran's asymmetric hearing loss and tinnitus were "both secondary to military noise exposure."  However, while the diagnoses of asymmetric hearing and tinnitus were typewritten as part of the physician's report, the third diagnosis describing both as "secondary to military noise exposure" was handwritten, raising some question as to its validity and reliability.  Moreover, based on a review of the examination reports, there is no indication that, at the time of the rendering of the aforementioned opinion, the examining physician had access to the Veteran's claims folder or medical records.  Rather, that opinion was clearly based solely upon history provided by the Veteran, inasmuch as no rationale for the opinion was provided.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The opinion did not consider the Veteran's active duty medical records or, apparently, his postservice noise exposure while working in the construction trades.  Moreover, based upon a review of the file, it would appear that the examiner first saw the Veteran no earlier than June 2007, more than 50 years following his discharge from service.  

The Board notes that, following a VA audiometric examination in September 2007, which examination, it should be noted, involved a full review of the Veteran's claims folder, it was noted that a review of service treatment records showed "clear and convincing" evidence that the Veteran's hearing loss was not incurred on active duty.  As the basis for that opinion, the audiologist noted that, at release from active duty in 1955, the Veteran had normal audiometric thresholds at all frequencies, with no shifts present.  Moreover, the Standard Form 89 was negative for complaints of hearing loss and/or tinnitus at separation from service.  Under the circumstances, it was the opinion of the examining audiologist that it was "less likely than not" that the Veteran's current hearing loss and tinnitus were related to military service, which is to say, specifically "less likely than not" related to military noise exposure.

The Board acknowledges that the examination referred to by the VA audiologist as showing normal hearing at separation was, in fact, an audiometric examination conducted in May 1955, approximately seven months prior to the Veteran's discharge from service.  Nonetheless, at the time of the actual service separation examination in December 1955, the Veteran's hearing for the whispered and spoken voice was 15/15 bilaterally, well within normal limits.  Significantly, in evaluating the Veteran's claims, the Board has the duty to assess the credibility and weight to be given the medical evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as a health care provider's knowledge and skill in analyzing the medical data.  See Guerreri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeal for Veterans Claims (Court) found that the guiding factors in evaluating the probative value of a medical opinion are whether the opinion was based on sufficient facts or data, or whether the opinion was a product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  Significantly, the Court further indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on the claim."  Id.  

In the case at hand, the Board does not question the competence or professional expertise of the private physician who, in June 2007, offered the opinion that the Veteran's hearing loss and tinnitus were in some way the result of military noise exposure.  However, and as previously noted, that physician offered no rationale for his opinion.  Moreover, there is no indication that, at the time of the rendering of his opinion, the Veteran's private physician had access to either the Veteran's service treatment records or his claims folder.  More importantly, notwithstanding the presence of a number of slightly elevated thresholds at the time of an inservice audiometric examination in July 1952, the physician failed to address the normal audiometric findings recorded on subsequent inservice audiometric examination in May 1955, or the presence of normal hearing for the whispered and spoken voice at separation in December 1955.

In contrast, the VA audiologist, at the time of rendering of his opinion in August 2007, had access not only to the Veteran's service treatment records, but also to his entire claims folder.  Moreover, that audiologist provided a full rationale for his opinion that the Veteran's hearing loss and tinnitus were not, in fact, related to military noise exposure.  The Board finds the aforementioned opinion of the VA audiologist highly probative, because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and audiometric findings.  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's bilateral hearing loss and tinnitus did not have their origin during his period of active military service.

Turning to the issue of service connection for left knee and ankle disabilities, the Board notes that service treatment records are entirely negative for history, complaints, or abnormal findings indicative of the presence of pathology of the left knee or ankle.  At the time of a service separation examination in December 1955, both of the Veteran's lower extremities (including his knees and ankles) were within normal limits, and no pertinent diagnoses were noted.

The earliest clinical indication of the presence of potentially chronic left knee pathology is revealed by private medical records dated in August 2004, almost 50 years following the Veteran's discharge from service, at which time he received a diagnosis of probable musculoskeletal strain.  Moreover, the earliest clinical indication of the presence of potentially chronic left ankle pathology is revealed by VA medical records dated in August 2006, once again, many years following the Veteran's discharge from service.  Significantly, osteoarthritis in the Veteran's left knee and ankle was first noted no earlier than February 2007 and April 2008, respectively, with no indication that the arthritis in question was in any way related to an incident or incidents of the Veteran's period of active military service.  

As noted above, in evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard the Veteran has attributed both his left knee and ankle disabilities to a fall from a ladder in service.  However, not until February 2007, more than 50 years following the Veteran's discharge from service, did he claim service connection for either of those disabilities.  Significantly, the Veteran's left knee and ankle disabilities were first clinically documented no earlier than 2004/2006, almost 50 years following the Veteran's discharge from active military service.  The passage of many years between discharge from service and medical documentation of a claimed disability, it should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link between the Veteran's left knee or ankle disabilities and his period of active military service.

The Board acknowledges the Veteran's statements, as well as the statements of his spouse, regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his disabilities to various inservice incidents.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of any evidence of a left knee or ankle disability in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran and his spouse, as lay persons, are not competent to create the requisite causal nexus for his current left knee and ankle disabilities.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his spouse possesses.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's left knee or ankle disabilities, first persuasively documented many years following service discharge, with any incident or incidents or his period of active military service.  Accordingly, service connection for those disabilities must be denied.  


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for right ear hearing loss is reopened, and, to that extent, the appeal is allowed.

Service connection for bilateral hearing loss is denied.

Service connection for chronic tinnitus is denied.

Service connection for a chronic left knee disorder is denied.

Service connection for a chronic left ankle disorder is denied.  


REMAND

In addition to the above, the Veteran in this case seeks service connection for a heart disorder, as well as for the residuals of a cerebrovascular accident (i.e., stroke).  However, a review of the record raises some question as to the exact nature and etiology of those two disabilities.

In that regard, service treatment records, including a service separation examination of December 1955, are negative for evidence of either heart disease or a cerebrovascular accident.  However, since the time of the Veteran's discharge from service, he has, in fact, received a diagnosis of coronary artery disease.  Significantly, following private magnetic resonance imaging of the Veteran's brain in May 2008, there was noted a prominent 16-millimeter area of gliosis in the left posterior parietal lobe near the convexity consistent with gliosis from a previous infarction.  Moreover, in a statement from the Veteran's private physician dated in July 2008, it was noted that the aforementioned MRI findings were consistent with a stroke or injury, which might possibly have occurred during the Veteran's period of active military service.  

The Board observes that, during the course of VA outpatient treatment in April 2008, and on various other occasions, it was noted that the Veteran has in the past and continues to receive treatment from a private cardiologist, Dr. Routh.  However, at present, no records of that treatment have been associated with the Veteran's claims folder.  Moreover, during the course of the aforementioned RO hearing in November 2008, the Veteran, for the first time, put forth the argument that his current heart disease and residuals of a cerebrovascular accident are in some way causally related to service-connected posttraumatic stress disorder.  Significantly, at present, the RO has yet to consider the Veteran's claims for service connection for heart disease and stroke on a secondary, as opposed to direct, basis.  

Under the circumstances, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should furnish the Veteran and his accredited representative copies of all pertinent laws and regulations governing the award of service connection on a secondary basis.  In addition, the RO/AMC should review the Veteran's claims file, and ensure that the Veteran is sent a corrected VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which advises the Veteran of the evidence and information necessary to prevail on his claims for service connection for heart disease and the residuals of a cerebrovascular accident on both a direct and secondary basis.

2.  The RO should then contact the Veteran, with a request that he provide the full address for the aforementioned private cardiologist, Dr. Routh, from whom he has in the past and reportedly continues to receive treatment for his cardiovascular problems.  Following receipt of that information, the RO/AMC should contact Dr. Routh, with a request that he provide copies of any and all records of his treatment of the Veteran.  The Veteran should be requested to sign the necessary authorization for release of those private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2009, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problems.  

4.  The Veteran should then be afforded a VA cardiology examination in order to more accurately determine the exact nature and etiology of his current heart disease and residuals of cerebrovascular accident (i.e., stroke).  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse affect on his claims.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the cardiology examination, the examiner should specifically comment as to whether the Veteran's current heart disease and/or residuals of a cerebrovascular accident at least as likely as not had their origin during his period of active military service.  Should it be determined that the Veteran's heart disease and residuals of a cerebrovascular accident did not have their origin during his period of active military service, an additional opinion is requested as to whether any identified heart disease or residuals of a cerebrovascular accident are at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected posttraumatic stress disorder.  

A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.

5.  The RO should then readjudicate the Veteran's claims for service connection for heart disease and the residuals of a cerebrovascular accident (stroke).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in July 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


